DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (hereinafter “Yamaguchi”) (U.S. Pub. No. 20120328963A1, cited by Applicant) in view of Ishii et al. (hereinafter “Ishii”) (JP 2017-195028A, cited by Applicant).
Regarding claims 1, 3, 5, 10 and 11, Yamaguchi teaches an aluminum air cell comprising a negative electrode, wherein the negative electrode includes an aluminum alloy (anode active material) including 0.0001 to 8% by weight of magnesium (alkaline earth metal) and at least of 0.0001 to 0.03% by weight of iron and 0.0001 to 0.02% by weight of silicon (see paragraphs 33-35, 60 and 64).  The aluminum alloy may be formed with aluminum having a purity of 99.999% or higher (see paragraph 50).  A total content of the elements other than aluminum and magnesium in the alloy is preferably 0.1% by weight or lower (see paragraph 39).
Yamaguchi is silent as to a Vickers hardness of the aluminum alloy.
Ishii teaches a negative electrode for a non-aqueous electrolyte battery including an Al active layer wherein at least one surface of the Al active layer facing the positive electrode has a Vickers hardness that may be as low as 35 Hv (see paragraph 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the aluminum alloy of Yamaguchi with the Vickers hardness of Ishii because Ishii teaches that when the Vickers hardness is 35 Hv or more, curvature of the negative may be reduced (see paragraph 117).
Regarding claim 2, Yamaguchi teaches that the iron content may be as low as 0.0001% by weight and the copper content is 0.002% by weight or lower (see paragraphs 34 and 39)  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claim 6, Yamaguchi teaches that the aluminum alloy may be provided as a thin plate (see paragraph 55).
Regarding claim 7, Yamaguchi teaches that the thin plate may have a thickness of 0.1 mm, or 100 μm (see paragraph 106).
Regarding claim 9, Yamaguchi teaches that the negative electrode may alternatively have a mesh shape (see paragraph 65).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Ishii as applied to claims 1-3, 5-7 and 9-11 above, and further in view of Sakaguchi et al. (hereinafter “Sakaguchi”) (JPS63-96869A, cited by Applicant).
Regarding claim 4, Yamaguchi and Ishii are silent as to one of calcium, strontium, barium and radium.
Sakaguchi teaches that the addition of Ca to an aluminum alloy reduces a volume change and extends the charge/discharge cycle life.  The addition of Ca may be in an amount as low as 0.1% by weight (see pg. 2, second paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Ca to the aluminum alloy of Yamaguchi as taught by Sakaguchi in order to alloy reduce a volume change and extend the charge/discharge cycle life.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Ishii as applied to claims 1-3, 5-7 and 9-11 above, and further in view of Takami (U.S. Pub. No. 2001/0028979A1).
Regarding claim 8, Yamaguchi and Ishii are silent as to an aluminum alloy powder having an average particle size of 1 μm or more and 20 μm or less.
Takami teaches that a negative electrode including an aluminum alloy powder having an average particle diameter that may be as low as 0.01 mm or 10 μm (see paragraphs 108 and 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a negative electrode gel using an aluminum alloy powder as taught by Takami in the cell of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727